Case 1:17-cv-01154-EGS Document 97 Filed 09/04/19 Page 1 of 1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 19-8005 September Term, 2019
1:17-cv-01154-EGS
Filed On: September 4, 2019

In re: Donald J. Trump, in his official capacity
as President of the United States of America,

Petitioner

BEFORE: Millett, Pillard, and Wilkins, Circuit Judges
ORDER

Upon consideration of the petition for leave to file an interlocutory appeal and the
response thereto, it is

ORDERED that the petition be granted. See 28 U.S.C. § 1292(b).

The Clerk is directed to transmit a copy of this order to the district court. The
district court will file the order as a notice of appeal pursuant to Fed. R. App. P. 5. The
district court is requested to promptly certify and transmit the preliminary record to this
court, after which the case will be assigned a general docket number.

The parties are directed to submit a proposed expedited briefing schedule within
3 days of the appeal being docketed in this court.

Per Curiam
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Lynda M. Flippin
Deputy Clerk
